Case 1:20-cv-00068-SPW Document 3 Filed 08/19/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

IN RE: HAROLD WILLIAM VAN
ALLEN, CV 20-68-BLG-SPW
Plaintiff.
ORDER ADOPTING
MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

 

 

The United States Magistrate Judge filed Findings and Recommendations on
Plaintiff Harold William Van Allen’s Complaint of Judicial Misconduct or
Disability on June 18, 2020. (Doc. 2). The Magistrate recommended the matter be
dismissed for lack of subject matter jurisdiction. (Id. at 4).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendations. Federal Rule of Civil Procedure 6(d) extends that period by 3
days when a party is served by mail. No objections were filed. When neither party
objects, this Court reviews the Magistrate’s Findings and Recommendations for
clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309, 1313 (9th Cir. 1981). Clear error exists if the Court is left with a “definite and
Case 1:20-cv-00068-SPW Document 3 Filed 08/19/20 Page 2 of 3

firm conviction that a mistake has been committed.” United States v. Syrax, 235
F.3d 422, 427 (9th Cir. 2000).

After reviewing the Findings and Recommendations, this Court does not find
that the Magistrate committed clear error. Plaintiff Van Allen filed his judicial
misconduct complaint on May 15, 2020. He has not filed any other document or
motion since that time. He has also not paid the applicable filing fee or filed to
proceed in forma pauperis.

The Magistrate recommends dismissing the complaint for failure to state a
basis for federal relief, failure to identify any legal claims, and failure to demand
relief as required under Rule 8(a) of the Federal Rules of Civil Procedure. Plaintiff
Van Allen’s complaint fails to allege any factual allegations at all and, therefore, the
question presented is “too insubstantial to consider’ under this Court’s subject
matter jurisdiction. Cook v. Peter Kiewit Sons Co., 775 F.2d 1030, 1035 (9th Cir.
1985). Under Rule 12(h)(3) of the Federal Rules of Civil Procedure, this Court must
dismiss the complaint for lack of subject matter jurisdiction.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 2) are ADOPTED IN FULL.

The Clerk of Court is directed to close this matter and enter judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure.
Case 1:20-cv-00068-SPW Document 3 Filed 08/19/20 Page 3 of 3

fh
DATED this /7 day of August, 2020.

/ \
é 5
“| é

é
ot.

Kfucer 0 Aen
SUSAN P. WATTERS
United States District Judge
